Citation Nr: 1610099	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-34 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for prostate cancer, status post radical prostatectomy, prior to May 1, 2014. 

2. Entitlement to an initial rating in excess of 60 percent for prostate cancer, status post radical prostatectomy, since May 2, 2014. 

3. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1964 to October 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO), which granted the Veteran's claim of entitlement to service connection for prostate cancer, status post radical prostatectomy, and assigned an initial 20 percent rating for this disability, with an effective date of September 10, 2007.  A March 2010 rating decision granted a higher 40 percent rating for this disability with the same retroactive effective date.  A May 2014 rating decision granted a higher 60 percent rating for the period since May 2, 2014.  

This matter was remanded in January 2014.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  

Also, during the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU.  Whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period prior to November 13, 2011, the Veteran required the use of absorbent materials which must be changed two to four times per day.  

2. Since November 14, 2011, the Veteran required the use of an appliance, an artificial urinary sphincter.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for prostate cancer, status post radical prostatectomy, for the period prior to November 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.321, 4.1, 4.3, 4.7, 4.14, 4.115, Diagnostic Codes 7528, 7527 (2015).

2. Resolving reasonable doubt in the Veteran's favor, for the period since November 14, 2011, the criteria for a 60 percent rating, and no higher, for prostate cancer, status post radical prostatectomy, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.321, 4.1, 4.3, 4.7, 4.14, 4.115, Diagnostic Codes 7528, 7527 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for prostate cancer represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in October 2007 and May 2009 letters.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations of his claimed prostate cancer, status post radical prostatectomy in January 2008, February 2012, and May 2014.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Moreover, in sending the Veteran a letter requesting that he provide sufficient information to obtain records from Baptist Hospital since March 2008, to which the Veteran did not reply, the AOJ substantially complied with the Board's January 2014 remand instructions.  Thus, an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted above, a February 2008 rating decision granted the Veteran's claim of entitlement to service connection for prostate cancer, status post radical prostatectomy, and assigned an initial 20 percent rating for this disability, with an effective date of September 10, 2007 under 38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  A March 2010 rating decision granted a higher 40 percent rating for this disability with the same retroactive effective date under Diagnostic Code 7528.  A May 2014 rating decision granted a higher 60 percent rating for the period since May 2, 2014, for voiding dysfunction under 38 C.F.R. § 4.115b, Diagnostic Code 7527.  

Diagnostic Code 7528 provides a 100 percent rating is warranted for malignant neoplasms, and, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against pyramiding.  38 C.F.R. §§ 4.14, 4.115a (2015). 

In this case, there is no renal dysfunction.  There is, however, voiding dysfunction.  Voiding dysfunction is rated under urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

For urinary frequency, daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  38 C.F.R. § 4.115a. 

For urinary leakage, leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  Leakage or incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating.  Leakage or incontinence requiring the wearing of absorbent materials which must be changed fewer than 2 times per day warrants a 20 percent rating.  38 C.F.R. § 4.115a.

For obstructed voiding, the maximum rating available is 30 percent.  38 C.F.R. § 4.115a.  As the Veteran is already rated at 40 percent since the date of his claim, the obstructed voiding criteria are irrelevant to this analysis.

Diagnostic Code 7527 pertains to prostate gland injures, infections, hypertrophy, postoperative residuals and applicable disorders should be rated as voiding dysfunction or urinary tract infection, whichever is predominant.

Recurrent symptomatic urinary tract infection requiring drainage/frequent hospitalization (greater than 2 times per year), and/or requiring continuous intensive management warrants a 30 percent evaluation.  Urinary tract infection requiring long-term drug therapy, one-two hospitalizations per year and/or requiring intermittent intensive management warrants a 10 percent evaluation.  38 C.F.R. § 4.115a.  

In this case, private treatment records show the Veteran underwent a radical prostatectomy with lymph node dissection on December 16, 2005.  Diagnosis was adenocarcinoma, left lobe, moderately differentiated, Gleason grade 3+3, 1.5cm in greatest dimension.  A February 2007 private treatment record notes the Veteran's penis showed no evidence of Peyronie's disease or other lesions and prostate was absent without masses.  The Veteran filed his claim for prostate cancer in September 2007.  

The Veteran was afforded a VA examination in January 2008.  The Veteran denied any lethargy, weakness, or anorexia.  He reported that since his surgery, he had daytime frequency every one to two hours and nocturia times two with some incontinence after urinating, which required one pad a day.  He had no history of hesitancy, dysuria, or any change in the stream, and no recurrent genitourinary infections.  There had been no hormone injection, chemotherapy, radiation, or radiation seed implants done.  Physical examination was normal and the examiner diagnosed him with cancer of the prostate, post-radical prostatectomy with residual erectile dysfunction.  

A March 2008 private treatment record notes the Veteran underwent an insertion of inflatable penile prosthesis.  A July 2008 VA treatment notes the Veteran reported dysuria.  A January 2009 VA treatment record notes the Veteran reported dysuria, urinary urgency, and urinary frequency.  A May 2009 VA treatment record notes the Veteran reported Detrol was not helping his urinary incontinence.  An August 2009 VA treatment record notes the Veteran reported his urinary incontinence was still bad at times.  

The Veteran asserts in a September 2009 statement and in his September 2009 substantive appeal that he used approximately two to four pull-ups a day.  

The Veteran was afforded another VA examination in February 2012.  The Veteran reported that shortly after surgery, he developed constant urine leakage and was diagnosed with incontinence.  He had significant voiding dysfunction (incontinence) until bladder surgery (sphincter implant) on November 14, 2011.  His condition was successfully treated and he currently only experienced mild pain when voiding.  His voiding dysfunction did not require the use of an appliance or cause increase urinary frequency.  The examiner opined that the Veteran's prostate cancer was currently inactive as indicated by the results of his prostate-specific antigen (PSA) of 0.0. Also "the veteran's recent bladder surgery to treat his incontinence has shown good results and he reports that his penile pump works as intended.  Symptoms of incontinence no longer exist.  Only a history of mild pain is reported when voiding. "  

The Veteran was afforded another VA examination in May 2014.  The Veteran reported after his sphincter placement on November 14, 2011, he had no urinary leakage for close to a year.  Then it began again.  He wore pull ups in anticipation of not being able to immediately make it to the bathroom.  He reported his voiding dysfunction required absorbent material that had to be changed two to four times per day and required the use of an appliance; an artificial urethral sphincter.  The voiding dysfunction caused increased urinary frequency consisting of daytime voiding intervals between one and two hours and nighttime awakening to void three to four times.  The examiner diagnosed the Veteran with prostate cancer, status post radical prostatectomy, in remission with residual erectile dysfunction and urinary incontinence.  

As an initial matter, the Board notes that throughout his appeal, the Veteran has emphasized his erectile dysfunction, but he has not appealed his separate noncompensable rating for erectile dysfunction.  Thus, such facts are therefore not within the scope of his appeal for prostate cancer residuals. 

Additionally, as apparent from the foregoing, urinary tract infections and obstructed voiding need not be considered at any time during the appeal period because no such manifestations are apparent from the record.  Similarly, renal dysfunction will not be discussed because it is not shown to be present.

Prior to November 13, 2011, the preponderance of the evidence is against a finding that the criteria for a rating higher than 40 percent is warranted.  The record contains no evidence of any local reoccurrence or metastasis of the Veteran's prostate cancer since he filed his claim in September 2007.  Under Diagnostic Code 7528, in the absence of local reoccurrence or metastasis, the Veteran's condition is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 

As there is no evidence in the record of renal dysfunction and the Veteran has not asserted such, it is therefore proper to rate the Veteran's condition as voiding dysfunction.  Voiding dysfunction is rated based on urinary frequency, leakage, or obstructed voiding.

The Board has considered the Veteran's statements regarding voiding dysfunction.  However, neither lay nor medical evidence shows the use of an appliance or the wearing of absorbent materials needing to be changed more than four times a day.  Indeed, the Veteran asserts in a September 2009 statement and in his September 2009 substantive appeal that he uses approximately two to four pull-ups a day.  Thus, the next higher rating of 60 percent is not warranted for the period prior to November 13, 2011.  

Resolving reasonable doubt in the Veteran's favor, for the period since November 14, 2011, the Board finds the Veteran's prostate cancer residuals meets the criteria for a 60 percent rating.  Indeed, the Veteran underwent an implantation of an artificial urinary sphincter on this date and as noted in the May 2014 VA examination, the Veteran's voiding dysfunction required the use of an appliance, an artificial urethral sphincter.  Since 60 percent is the highest available rating for voiding dysfunction, there is no basis for assigning a disability rating higher than 60 percent.

The Board observes that there is no means by which an evaluation in excess of 60 percent can be assigned at any time during the appeal period, as the potentially applicable provisions do not allow for an evaluation in excess of 60 percent.  38 C.F.R. §§ 4.115a, 4.115b, see also Hart, supra.

To the extent that the Veteran argues that he should be entitled to higher ratings for his prostate cancer residuals, his opinion is far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's prostate and reported in detail all facets of impairment involved.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

For all the foregoing reasons, the Board finds prior to November 13, 2011, a rating higher than 40 percent is not warranted for the Veteran's prostate cancer residuals, and affording the Veteran reasonable doubt, since November 14, 2011, the Veteran's prostate cancer residuals meet the criteria for a 60 percent rating.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his prostate cancer residuals are more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating was considered, but the ratings assigned were upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).



ORDER

Entitlement to a disability rating in excess of 40 percent for service-connected prostate cancer, status-post prostatectomy, prior to November 13, 2011, is denied.  

Entitlement to a 60 percent disability rating, but no greater, for service-connected prostate cancer, status-post prostatectomy, since November 14, 2011, is granted subject to the law and regulations governing the payment of veterans' benefits.


REMAND

As noted above, with regard to the claim for TDIU, the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  See Rice, supra.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  Here, a November 2015 private treatment record notes the Veteran reported he was recently let go from his job.  He was having difficulty getting up and down the stairs on the boat due to "pins and needles" in his feet.  He reported the "sheet on his legs/feet at night has even started to bother him."  However, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information. 

2. Upon review of any evidence submitted, and any additional development deemed necessary, evaluate and adjudicate the TDIU claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


